Citation Nr: 1035294	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for a right 
index finger disability.

3.  Entitlement to an initial compensable rating for a left ankle 
disability.

4.  Entitlement to an initial compensable rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1999 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2005 and March 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In his substantive appeal, the Veteran requested a Board hearing, 
but failed to report to his scheduled hearing in April 2009.  
Thus, his Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2009).

The issues of entitlement to initial compensable ratings for 
right index finger, left ankle, and right knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  When the Veteran's hearing was tested, the auditory threshold 
in the right ear at any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) was not 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz were not 26 decibels or 
greater; and speech recognition scores using the Maryland CNC 
Test were not less than 94 percent.

2.  The Veteran's left ear hearing loss did not have onset in 
service and was not caused or aggravated by active service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Veterans Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The Veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by letters sent to the 
Veteran in August 2005 and March 2006.  This letter informed the 
Veteran of the evidence required to substantiate his claim and of 
VA and the Veteran's respective duties for obtaining evidence.  
The Veteran was also informed of how VA assigns disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to substantiate 
service connection was provided in August 2005 prior to the 
rating decision issued in November 2005; thus, this notice was 
timely.  Although the March 2006 notice letter not sent before 
the initial RO decision in this matter, the RO readjudicated the 
case by way of supplemental statements of the case issued in May 
2007 and June 2008.  Because the appellant's claim of service 
connection for bilateral hearing loss is being denied in this 
decision, any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he failed to report for his Board hearing when it 
was scheduled in April 2009.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran also has been provided with a VA examination in 
February 2006 which addresses the contended causal relationship 
between the claimed disability and active service.  The 
examination is adequate and probative for VA purposes because the 
examiner relied on sufficient facts and data and provided a 
rationale for the opinion rendered.  There is no competent 
evidence, other than the Veteran's statements, which indicates 
that bilateral hearing loss may be associated with service.  The 
Veteran is not competent to testify as to etiology of this 
disability as it requires medical expertise to diagnose.  In 
summary, VA has done everything reasonably possible to notify and 
to assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.    


Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.  The 
threshold for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's hearing was tested prior to induction into service 
in November 1998.  Pure tone thresholds measured in the right ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 0, 0, 5, 10, 
and 5 decibels, respectively.  Pure tone thresholds measured in 
the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 0, 
0, 15, 55, and 40 decibels, respectively.  Speech recognition 
test scores were not provided.  Thus, the Veteran already had a 
hearing loss disability in his left ear prior to enlistment.

The Veteran's hearing was tested again in January 1999.  At that 
time, pure tone thresholds measured in the right ear at 500, 
1,000, 2,000, 3, 000, and 4,000 Hertz were 5, 0, 5, 25, and 10 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 5, 5, 
15, 20, and 25 decibels, respectively.  Speech recognition test 
scores were not listed.  

Audiometric testing was provided periodically throughout the 
Veteran's service, with normal hearing in both ears except for 
high frequency hearing loss in the Veteran's left ear.  The 
Veteran's service treatment records show that on several 
occasions, the Veteran requested a waiver of training standards 
due to his high frequency hearing loss in the left ear.  

In May 2005, at the Veteran's separation examination, pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 3, 
000, and 4,000 Hertz were 0, 5, 5, 20, and 15 decibels, 
respectively.  Pure tone thresholds measured in the left ear at 
500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 10, 5, 20, 55, 
and 55 decibels, respectively.  Speech recognition test scores 
were not listed.  Thus, at separation from service, the Veteran 
did not have a hearing loss disability his right ear and while he 
still had a hearing loss disability in the left ear, it had not 
changed significantly between enlistment and separation.  

In February 2006, the Veteran underwent a VA hearing evaluation 
in connection with his current claim.  The Veteran reported noise 
exposure in the military from mortars, machine guns, grenades, 
and small arms fire.  He denied significant non-military noise 
exposure.  He also complained of bilateral recurrent tinnitus.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 5, 5, 10, 25, and 20 decibels, 
respectively.  Pure tone thresholds measured in the left ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz were 5, 10, 20, 55, and 
55 decibels, respectively.  Speech recognition test scores showed 
right ear discrimination at 100 percent and left ear 
discrimination at 96 percent.  Thus, the Veteran did not meet the 
criteria for a hearing loss disability set forth at 38 C.F.R. 
§ 3.385 for his right ear, but did meet the criteria for a 
hearing loss disability in the left ear.  The examiner concluded, 
however, that the Veteran's left ear high frequency hearing loss 
pre-existed the Veteran's military service and was not caused or 
aggravated by the Veteran's active military service.  He based 
his opinion on a review of the Veteran's service treatment 
records, the Veteran's current audiological test results, and a 
consultation with the Chief of Audiology of the Dallas VA Medical 
Center.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The Board concedes that the Veteran was 
exposed to acoustic trauma in service.  For purposes of applying 
the laws administered by VA, however, impaired hearing will be 
considered to be a disability only when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385  As the Veteran does not 
currently meet this criteria for hearing loss in his right ear, 
entitlement to service connection for right ear hearing loss is 
not warranted.  Further, although the Board acknowledges that the 
Veteran meets the criteria for a hearing loss disability in his 
left ear, this hearing loss existed prior to his enlistment, as 
noted on his November 1998 examination, and was not aggravated by 
his enlistment.  A VA examiner opined that it was less likely 
than not that the Veteran's left ear hearing loss was caused or 
aggravated by the Veteran's military service.  Accordingly, the 
Board finds that entitlement to service connection for left ear 
hearing loss also is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The Veteran is seeking initial compensable ratings for his 
service connected right index finger, left ankle, and right knee 
disabilities.  He specifically contends that each of these 
service-connected disabilities is more disabling than currently 
evaluated.

The Veteran's most recent VA examination for these disabilities 
occurred in February 2006.  The Veteran has contended that his 
conditions have worsened since this examination.

Generally, VA has a duty to provide additional examination when 
the claimant alleges that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Therefore, this 
case must be remanded to afford the Veteran a new VA examination 
to determine the current severity of his service connected right 
index finger, left ankle, and right knee disabilities.

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and request that they identify 
all VA and non-VA clinicians who have treated 
him for right index finger, left ankle, and 
right knee disabilities since his service 
separation.  Obtain all VA treatment records 
which have not been obtained already.  Once 
signed releases are received from the 
Veteran, obtain all private treatment records 
which have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file and communicated 
to the Veteran.

2.  Schedule the Veteran for appropriate VA 
examination(s) to determine the current 
nature and severity of his service connected 
right index finger, left ankle, and right 
knee disabilities.  The claims file should be 
provided to the examiner(s) for review.  The 
examiner(s) should note any functional 
impairment caused by the Veteran's 
disabilities, including a full description of 
the effects of his disabilities upon his 
ordinary activities, if any.  All findings 
should be described in detail and all 
necessary diagnostic testing, including range 
of motion testing (in degrees), should be 
conducted as appropriate. 

3.  Thereafter, readjudicate the Veteran's 
claims for initial compensable ratings for 
right index finger, left ankle, and right 
knee disabilities.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


